 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.22
DBS Bank
Date: 6 August 2010


Our ref: 145863/137172/CTF/HBC


Armco & Metawise (H.K.) Limited
Room 1407
China Resources Building
26 Harbour Road
Wanchai, Hong Kong
 
BANKING FACILITIES


Dear Sirs,


DBS Bank (Hong Kong) Limited (the “Bank”, which expression shall include its
successors and assigns) is pleased to advise that it is prepared to consider
making available or continuing to make available the banking facilities detailed
below (the “Facilities”) to the Borrower described below, subject to the
provisions of this facility letter and the attached “Terms and Conditions
Governing Banking Facilities and Services”.


A. BORROWER:


Armco & Metawise (H.K.) Limited


B. FACILITY LIMITS:


Type(s) of
Facility                                                                           Facility
Limit(s)
Back to Back Letter of
Credit                                                                                     USD
20,000,000.-


C. PRICING AND CONDITIONS:


Unless otherwise provided herein, interest and commission(s) on the Facilities
will be charged at the Bank’s standard rate that may be varied from time to time
at the Bank’s discretion.


Back to Back Letter of Credit (“Back to Back L/C”)
Maximum Validity: 6 months.
 
For issuance of documentary sight L/C on back-to-back basis covering shipment of
steel products and related raw materials:
Conditions:
 
1)Lodgement of original Master L/C issued by acceptable bank in form & substance
acceptable to the Bank. Terms and conditions of the master letter of credit must
be acceptable to the Bank, must be strictly complied with and not varied or
waived without the Bank's prior written consent.
2) The Bank to retain control over goods / title documents (refer Notes Item (i)
mentioned below) under each L/C (refer Notes Item (ii) mentioned below).
3) Bills of Lading may be issued to order of Master L/C issuing bank, if
applicable.
4) Evidence of applicable cargo insurance cover.
5) 3% cash margin (or pledged deposit) for each outstanding of L/C issuing. The
Bank reserves the right to ask for top-up of cash margin in case of adverse
market condition.
 




   
DBS Bank (Hong Kong) Limited
Enterprise Banking
16 Floor, The Center
99 Quee’s Road Central
Central, Hong Kong
 
Tel 852 3668 5533
Fax 852 2169 0350
www.dbs.com
 

 

 
 
- 1 -

--------------------------------------------------------------------------------

 
Armco & Metawise (H.K.)
Limited                                                                                                                     Our
ref: 145863/137172/CTF/HBC



 
Notes:
(i) "control over goods / title documents" means: Any L/C issued by the Bank to
call for full set original marine bills of lading "issued to order of the Bank"
or "to order + blank endorsed by shipper", Charter party bill of lading is
allowed if covered by Master L/C.
(ii) Bill of lading indicating any clause relating to "delivery of goods without
surrender of original bill of lading" or similar wordings is not acceptable.
 

 
Pricing/ Commission of Trade
Export Bills Collection Commission
Facilities:
1st USD50,000.-
1/8%
 
Balance
1/16%
 
L/C Opening Commission/ Commission in Lieu of Exchange
 
1st USD50,000.-
1/4%
 
Balance
1/16%
 
Commission in Lieu on Import Bills for Back to Back Deal
 
Waive
   
Interest
   
Export L/C bill transit interest: 2.5% per annum over LIBOR or Bank's Cost of
Fund on the outstanding amount from drawdown until repayment in full, as
conclusively calculated by the Bank.
Set Up Fee of Facilities:
USD10,000.-
 



D. SECURITY AND CONDITIONS PRECEDENT:


Unless otherwise approved by the Bank, the Facilities will be made available or
continue to be made available to the Borrower provided that the Bank has
received each of the following, in a form and substance satisfactory to the
Bank:


1            This letter duly executed by the Borrower.


2.           General Commercial Agreement duly executed by the Borrower.


3.           (i) All monies Charge on Cash Deposit(s) duly executed by the
Borrower in favour of the Bank;


(ii) the pledged deposit or cash margin in a principal amount of not less than
3% of the outstanding of Back to Back L/C Facility at any time, together with
all interest accrued thereon. (The Bank has the right to require a margin on top
of the amount specified above as pledged deposits)


4.           Letter of Comfort duly executed by China Armco Metals, Inc.



 
- 2 -

--------------------------------------------------------------------------------

 



Armco & Metawise (H.K.)
Limited                                                                                                                                Our
ref: 145863/137172/CTF/HBC


5.           Guarantee and Indemnity for an unlimited amount duly executed by
Yao Kexuan.


6.           Guarantee Agreement ~ to secure all indebtedness owed by the
Borrower to the Bank duly executed by Yao Kexuan


7.
Evidence on acceptance of appointment as process agent for Yao Kexuan in respect
of service of legal process under the documents to which it is a party.



8.
All documents and/or other requirements for complying with Customer Acceptance
Policies or similar requirements imposed by governing authorities and/or the
Bank.



9.
Original or Certified copies of all necessary consents, approvals and other
authorizations (including but not limited to those required by relevant
governing authorities and/or the resolutions of the directors and shareholders
of the Borrower and/or any security provider(s) in connection with the
execution, delivery, performance and enforcement of this letter and all other
documents mentioned above, if applicable.



10.
Original or Certified copies of all necessary registrations and filings as may
be required by relevant governing authorities in connection with the execution,
delivery, performance and enforcement of this letter and all other documents
mentioned above, if applicable.



11.           Such other documents, items or evidence that the Bank may request
from time to time.


E. FACILITY ADJUSTMENT AND TOP-UP REQUIREMENT


The Borrower shall comply with (and procure any security provider to comply
with) at all times the security coverage ratio(s) specified in this letter or as
may be determined by the Bank from time to time. If any of the security coverage
ratio(s) shall at any time fall below the level required by the Bank, the
Borrower shall provide additional security acceptable to the Bank and/or reduce
the outstanding of the Facilities designated by the Bank, in order to comply
with the relevant requirements within the time limit imposed by the Bank from
time to time. Without prejudice to the rights of the Bank under this letter, the
Bank is authorized, from time to time, to uplift, realize, collect or sell as
the Bank may think fit and without being liable for any loss to the Borrower or
any security provider, if applicable, all or any part of the securities pledged
to the Bank without any prior notice to the Borrower or any security provider,
if applicable, and to apply the proceeds in or towards satisfaction of the
Borrower's indebtedness owing to the Bank.


F. COVENANTS AND UNDERTAKINGS:


The Borrower undertakes to the Bank that it will:


·  
ensure that all consents, licences, approvals, registrations and filings (as
appropriate) in connection with the Facilities, guarantee or securities as may
be provided in relation to the Facilities granted hereunder are duly obtained,
completed and will remain in fun effect throughout the period when there is
outstanding under the Facilities .



·  
promptly submit to the Bank:

a)  
a certified copy of the audited (and, as appropriate, consolidated) financial
statements of the Borrower and all corporate security provider(s), if
applicable, as soon as they are available, but in any event within 10 months
after the end of the financial year end and at any other time requested by the
Bank;

 

 
- 3 -

--------------------------------------------------------------------------------

 



Armco & Metawise (H.K.)
Limited                                                                                                                                Our
ref: 145863/137172/CTF/HBC


b)  
with reasonable promptness, details of any litigation, arbitration or
administrative proceeding current or, to its knowledge, threatened or commenced
against it; and

c)  
other information that the Bank may request from time to time .



·  
immediately inform the Bank of:

a)  
any change of the Borrower's directors or beneficial shareholders (except where
the Borrower is a listed company) or amendment to its memorandum or articles of
association or equivalent constitutional documents.

b)  
any substantial change to the general nature of the Borrowers existing business.

c)  
any factor which may inhibit, impair or delay performance by the Borrower or the
security provider(s), if any, of the obligations under any loan and security
documents to which they are a party.

d)  
the failure to continue to obtain consents, licenses, approvals, registrations
and filings (as appropriate) in connection with the granting of the Facilities
and/or the provision of securities (including without limitation guarantee(s) in
relation to the Facilities granted hereunder throughout the period when there is
outstanding under the Facilities.



G. OTHER TERMS AND CONDITIONS


The Facilities are available at the sole discretion of the Bank and are in all
respects uncommitted. The Bank may at any time immediately modify, terminate,
cancel or suspend the Facilities or any part of it, or otherwise vary the
Facilities or any part of it, without the consent of the Borrower or any other
person. Unless the changes are not within the Bank's control, the Bank shall
give reasonable notice to the Borrower for any variation to the Facilities
affecting the interest, fees and charges and the liabilities or obligations of
the Borrower, and such variation shall take effect after the expiration of such
notice which may be given by the Bank by such means as the Bank may at its
discretion see fit.


Notwithstanding any provisions stated in this letter, the Facilities are
repayable on demand by the Bank. The Bank has the overriding right at any time
to require immediate payment of all principal, interest, fees and other amounts
outstanding under this letter or any part thereof and/or to require cash
col1ateralisation of all or any sums actually or contingently owing to it under
the Facilities.


The "Terms and Conditions Governing Banking Facilities and Services" attached
and/or referred to in this letter form an integral part of this letter and the
Borrower agrees to observe and be bound by them.


This letter and the Facilities shall be governed by the laws of the Hong Kong
Special Administrative Region and the parties hereto hereby submit to the
non-exclusive jurisdiction of the Hong Kong Courts.


Please signify your understanding and acceptance of this offer by signing and
returning to us the duplicate copy of this letter and provide each of the items
under the section headed "Security And Conditions Precedent" above, for the
attention of Mr. Alex Wong ("Designated Relationship Manager"), within one month
from the date of this letter, otherwise the offer will lapse at the discretion
of the Bank. When accepted,  this letter will supersede the facility letter the
Bank has sent to the Borrower with reference number: p/HBHBC/00020/09 and its
supplemental facility letter(s), if any.



 
- 4 -

--------------------------------------------------------------------------------

 

Armco & Metawise (H.K.)
Limited                                                                                                                                Our
ref: 145863/137172/CTF/HBC


We enclose a set of documents which should also be completed and returned to us.
If you have any queries, please contact the Designated Relationship Manager at
telephone number 3668-5555.

 
We are pleased to be of service to you


Yours faithfully,
For and on behalf of
DBS Bank (Hong Kong) Limited


/s/ ________________________
Authorized Signature


FN/mh Encl.


We hereby confirm our understanding and acceptance of all the terms and
conditions set out in (i) this letter and (ii) the "Terms and Conditions
Governing Banking Facilities and Services" attached to this letter and our
agreement to be bound by all of them.


Signed for and on behalf of
Armco & Metawise (H.K.) Limited


/s/ Kexuan Yao
Authorized signor(s)


Signature of Witness


/s/ ________________________
Name of Witness:
Hong Kong Identification / Passport No:

 

 
- 5 -

--------------------------------------------------------------------------------

 

Terms and Conditions Governing Banking Facilities and Services


These Terms and Conditions form an integral part of the banking facility letter
("Banking Facility Letter") from DBS Bank (Hong Kong) Limited to the Borrower to
which they are attached.


1.      Definitions and Interpretation
1. 1 The terms below used in these Terms and Conditions shall have the
corresponding
meanings:
"Agreement" the Banking Facility Letter together with these Terms and Conditions
(including any supplement) and any other terms and conditions and/or agreement
referred to In the Banking Facility Letter
 
"Assets" includes present and future properties, revenues and rights of every
description.
 
"Bank" DBS Bank (Hong Kong) Limited which includes all its branches and offices
wherever situated and its successors, assigns and any other person with which
the Bank mergers or consolidates.
"Banking Facility Letter" the banking facility letter(s) (including all its
attachments, schedules, appendices, amendments and supplements issued by the
Bank in relation to facilities extended by the Bank to the Borrower, to which
these Terms and Conditions are attached.
"Bank's Cost of Funds" the cost of funding of the Bank as may be determined by
the Bank from l~TT1e lO time
"Borrower" the Borrower specified " the Banking Facility letter, and where there
is more than one Borrower, all references to the Borrower" shall mean all such
persons or anyone or more of them.
"Business Day" a day on which commercial banks in Hong Kong and, if applicable,
the principal financial center of the relevant currency are open for business
(other than a Saturday)
"Exchange Rate" the rate for converting one currency into another currency that
the Bank determines to be prevailing in the relevant foreign exchange market at
the relevant time, such determination to be conclusive and billing on the
Borrower
"Facilities" the banking facilities (or any pan of It/ specified in the Banking
Facility Letter and such other facilities, loans, overdrafts, advances, etc.
from time to time made available by the Bank.
"Fixed Deposit Rate" the deposit interest rate for fixed deposits pledged to the
Bank as security for Its corresponding Banking Facility.
 
"HIBOR" the Hong Kong Interbank Offered Rate quoted by the Bank for the relevant
period.
 
 "LIBOR" the London Interbank Offered Rate quoted by the Bank for the relevant
period.
 
 "Prime Rate" the rate which the Bank announces or applies from time to time as
its prime rates for lending Hong Kong Dollars, or where applicable, for lending
United States Dollars.
 
"Services" any banking services provided by the Bank.
1.2           Unless a contrary ,indication appears, a reference in the
Agreement to:
a) a person Includes an individual, a company, sole proprietorship, partnership
or body unincorporated and its successors and assigns.
b) any document includes a reference to that document 2S amended, varied,
supplemented, replaced or restated from time to time: and
c) a provision of law is a reference to that provisions as amended or re-enacted
I .3           Unless the context otherwise requires, words importing the
singular include the plural
and vice versa and the neuter gender includes the other genders.
1 4           Any matter required to be done on a particular date which is not a
business day shall be
done on the next following business day.
1.5           Headings are for convenience only and are to be Ignored in
construing these Terms and
Conditions.
 
2. Application
2.1 These Terms and Conditions shall apply to any Facilities and Services which
the Bank in its sole discretion, may agree to make available and provide to such
extent and in such manner as the Bank thinks fit.
2.2 These Terms and Conditions shall be subject to such other terms and
conditions which may be specified by the Bank from time to time In the Banking
Facility Letter, other documents, agreements or applications.
2.3 In the event of any conflict or inconsistency between these Terms and
Conditions and the provisions of the Banking Facility Letter, the latter shall
prevail.
3.Payments
3.1 Unless otherwise agreed In writing by the Bank, all payments made under the
Agreement shall be made in immediately available funds to the Bank before noon
on the due date.
3.2 All payments by the Borrower to the Bank shall be made without any set-off,
counterclaim, deduction, withholding or condition of any kind, If the Borrower
is compelled by law to make any withholding or deduction, the sum payable by the
Borrower shall be Increased so that the amount actually received by the Bank is
the amount it would have received if there had been no such withholding or
deduction.
3.3 Payment by the Borrower to the Bank shall be in the currency of the relevant
liability or, If the Bank so agrees in writing, In a different currency, in
which case the conversion to that different currency shall be made at the
Exchange Rate'. The borrower shall be liable for any shortfall if the converted
currency is less than the outstanding liability.
3.4 Any monies paid to the Bank in respect of the Borrower's obligations may be
applied in or towards satisfaction of the same or placed to the credit of a
suspense account with a view to preserving the Bank's rights to prove for the
whole of the Borrower's outstanding obligations.
3.5 If any payments paid to the Bank in respect of the Borrower's obligations
are required to be repaid by virtue of any law relating to insolvency,
bankruptcy or liquidation or for any other reason the Bank shall be entitled to
recover such sums from the Borrower as If such monies had not been paid.
4.Drawings Against Unlearned Amounts
In the event the Bank permits the Borrower to draw against funds to be collected
or transferred from any account(s), the Borrower shall on demand reimburse the
Bank In full the amount so drawn If the Bank does not receive the funds in full
at the time the Bank ought to have received the same or if, after the Bank has
accepted the transfer, the Bank is prevented from collecting or freely dealing
with the funds In accordance with its usual banking practice.
5. Letter of Credit
For facility relating to Letters of credit calling for cargo receipt, If so
agreed to be granted by the Bank, the beneficiaries and each of the individual
limits are .subject to the Bank's approval on a case-by-case basis. The Bank may
from time to time carry out at the Borrower's expense updated searches of the
said beneficiaries and all related (costs and fees may be debited 10 the
borrowers) account.
6. Account Payable Financing
Payment under the Facility shall be made directly to the relevant supplier. The
suppliers and each of the individual facility limits are subject to the Bank's
approval on a case-by-case basis The Bank may from time to time carry out at the
Borrower's expense updated searches of the said suppliers and all related costs
and fees may be debited to the Borrower's account
6. Negotiation under Documentary Credit
If a discrepancy is found in the underlying letter of credit documents, then
notwithstanding anything contained in the Agreement, (the Bank may at its
absolute discretion refuse to negotiate any such documentary credit and/or
bill(s)).
7. Documents against Acceptance Bills Purchased and Documents against Payment
Bills purchased with Insurance Cover
8.1 The Bank has or may from time to time take out and do all things as
appropriate or necessary to effect and maintain an insurance policy with such
reputable insurance
company or companies on such terms and in such value to cover such risk(s)
related to the Facility as the Bank may deem fit, and the Borrower agrees to
reimburse the Bank, without deduction, for all monies expended including but not
limited to insurance premium In relation thereon.
8.2 The Borrower is required to comply with all the terms and conditions of such
policies as shall from time to time be entered into between the Bank and any
insurance company as the Bank may deem fit and the Borrower undertakes and
warrants not to do or omit to do or permit or cause or suffer to be done any
act, matter or thing whatsoever whereby any such policy of insurance may be
rendered void or voidable or whereby any premium may be increased.
8.3 Such arrangement shall not extinguish the Borrower's obligations under the
Facility, and the Borrower agrees to render such co-operation and assistance as
the Bank may require to connection with any claim or other matter arising in
connection with any such insurance policy.
9. Treasury Facilities
9.1 For any foreign exchange, options, futures, swaps or other structured or
derivative products, applications will only be considered by the Bank subject to
its receipt of the documentation that the Bank may require from time to time.
Any treasury related contract will be entered into by the Borrower at the
rate(s) quoted by the Bank at its absolute discretion.
9.2. The terms included or referred to in the relevant confirmation issued by
the Bank shall apply to all treasury related transactions between the Borrower
and the Bank.
9.3 The Borrower warrants that it will enter into any transaction with the Bank
solely in reliance upon Its own judgment and at its own risk, and the Bank shall
not be responsible for any loss or other consequences suffered or incurred by
the Borrower, whether or not acting on advise received from the Bank.
9.4 The treasury related contract amounts shall be subject to the relevant
facility limit(s) (if any) stipulated in the Banking Facility letter and the
risk exposure limits set (either advised or otherwise) by the Bank from time to
lime.
9.5 The Bank may from time to time mark the Borrower's outstanding treasury
related contracts to market by reference to the prevailing market rate or
quotation in order to calculate the Borrower's gain or loss under the contracts.
If the Bank determines that the Borrower has incurred a loss under any such
contracts by the then prevailing mark­-to-market calculation, the Borrower shall
forthwith pay such sum or deliver such collateral as required by the Bank to
cover such loss.
9.6 The Bank has the right to close out and/or terminate any or all outstanding
treasury
a)   the Borrower fails to perform any terms of the Agreement including its
default In
payment;
b) the outstanding contracts amounts exceed the facility Iimit(s) (if any) or
the Bank's risk exposure limit(s);
c) the Borrower shall become insolvent or suspends payment of any debt when due
or subject to any bankruptcy or winding-up petition; or
d) any circumstances have arisen or continued which, in the Bank's opinion,
might
adversely affect the Bank's position under the relevant contracts
Upon closing-out or termination of the treasury related (Contracts, the Borrower
shall pay to the Bank any loss incurred under those contracts. Such loss shall
be determined by the Bank (acting in good faith) based on the replacement market
value of the contract, so closed-out or terminated, which determination shall be
binding and conclusive on the Borrower.
10,           Application of Proceeds
 
10.1 The Bank may apply the net proceeds of any sale, disposition or dealing of
the security of the Borrower towards discharge of the Borrower's obligations to
the Bank In whatever priority that the Bank may determine.
10.2 The Borrower shall, upon demand by the Bank:
a) Provide such further security in form and value as maybe, required in the
opinion of the Bank sufficient to secure any of the Borrower's obligations to
the Bank; and
b) execute and deliver to the Bank any documents in form and substance
satisfactory to the Bank over any of the Borrower's assets as the Bank specifies
in any such demand
10.3 Save for negligence or willful default. The Bank shall not be liable for
any loss or damages or depreciation in value of any security granted in favour
of any Bank due to the Bank's exercise of any of its rights over of any security
11. Interest
11.1 The Bank shall charge interest on any sum(s) outstanding or owing by the
Borrower from time to time. Unless otherwise specified, interest will accrue on
a daily basis and shall be calculated, compound and payable on such basis and in
such manner as the Bank may determine at its absolute discretion.
11.2 Save as otherwise specified, interest will be calculated by reference to
the actual number of days elapsed and a 365-day year if the Facility is in HK
Dollars, Pounds Sterling, Singapore Dollars or Malaysia Ringgit or a 360-day
year if the Facility is in any other approved foreign Currencies
11.3 If the interest rate in respect of any Facility is expressed to be a margin
over the Prime Rate, the Bank shall be entitled, in its reasonable discretion,
at any time to substitute the Bank's Cost of Funds in place of the Prime Rate in
calculating the interest payable under such Facility. If the Interest rate in
respect of any Facility’s expressed to be a percentage less than the Prime Rate,
the Bank shall be entitled, in its reasonable discretion, at any time to replace
such interest rate by the Bank's Cost of Funds as the applicable interest fate
in respect of such facility,
11.4 If any amount under the Banking Facility Letter is unpaid on due date or
exceeds the permitted facility limit, such overdue or excess sum will be subject
to the Bank's then prevailing overdue or over limit interest rate, and may be
compounded monthly or at such other intervals as the Bank may determine. The
Bank may without prejudice to Its other rights, increase the interest rate on
the entire amount outstanding under the Banking Facility letter if any amount
becomes overdue.
 


